Citation Nr: 0332315	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  95-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
mechanical low back pain with degenerative joint disease and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
auriculoventricular heart block with cardiomegaly.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1970 
and from December 1972 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) and now returns following remand.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has attempted to comply with 
the notification requirements of the VCAA through letters 
sent to the veteran in August and December 2002.  
Unfortunately, these letters primarily relate to the evidence 
and information required to substantiate a claim for service 
connection.  Neither these letters nor any other 
documentation sent to the veteran adequately informed the 
veteran of the evidence and information necessary to 
substantiate his claims for increased ratings.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a), specifically advising him that 
medical evidence demonstrating that his 
disabilities more nearly approximate the 
criteria for a higher rating than the 
criteria for the assigned rating is 
required to substantiate his claims.  The 
RO should also inform the veteran of the 
evidence and information required of him 
and of the assistance that VA will 
provide to obtain evidence on his behalf.  
The veteran should further be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide such evidence.

3.  Then, the RO should undertake any 
other development it determines to be 
indicated.  It should thereafter 
readjudicate the issues on appeal based 
on all evidence received since its most 
recent consideration of the claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted in 
this case.  

No action is required on the part of the veteran or his 
representative until further notice is received; however, the 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)	
						


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


